This is an appeal from a judgment ordering defendant to pay alimony. Plaintiff sued her husband for separation from bed and board on June 7, 1933. Defendant excepted to the jurisdiction of the court ratione materiæ and ratione personæ. These exceptions were overruled and plaintiff answered, but the suit was never tried on its merits.
On April 9, 1934, plaintiff ruled her husband to show cause why he should not pay alimony pendente lite. Defendant again excepted to the jurisdiction of the court on the same grounds, which exceptions were also overruled. On April 26, 1934, defendant was ordered to pay his wife alimony in the sum of $100 per month "until the further orders of the court." Defendant appealed from the judgment on the rule.
Pending the appeal, and before the suit for separation from bed and board was tried on its merits, defendant applied to this court for writs of certiorari, mandamus, and prohibition in the separation case, which were granted. It was held that the exception to the jurisdiction of the court ratione materiæ *Page 502 
was well founded, and it was maintained. Plaintiff's suit for separation was dismissed. Peeples v. Land, 181 La. 925,160 So. 631.
The holding in that case disposes of the issue involved in this one. As the court had no jurisdiction to entertain the suit for separation, it had none to entertain the rule for alimony.
For the reasons assigned in Peeples v. Land, supra, it is now ordered that the judgment of the trial court overruling the exception to the jurisdiction ratione materiæ filed in the rule for alimony be reversed, and that the rule be dismissed, at plaintiff's costs.
LAND, J., recused.